DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a transistor structure comprising:
a fin structure comprising first and second graded group III-nitride (III-N) material layers with a polarization layer therebetween, the first graded III-N material layer comprising first and second group Ill constituents, wherein the first graded III-N material layer comprises a graded first group III constituent concentration profile with a decreasing concentration of the first group III constituent along a height of the fin structure;
a source and a drain coupled to the fin structure; and
a gate between the source and the drain and coupled to the fin structure.

Claim 17 recites a method of forming a transistor structure comprising:
growing, over a substrate, a first graded III-N material layer, a polarization layer, and a second graded III-N material layer, wherein the polarization layer is between the first and second graded III-N material layers, the first graded III-N material layer comprises first and second group III constituents, and the first graded III-N material layer comprises a graded first group III constituent concentration profile with a decreasing concentration of the first group III constituent along a height extending from the substrate;

forming a gate coupled to the fin structure; and
forming a source and a drain coupled to the fin structure, wherein the gate is between the source and the drain.

US PG Pub 2018/0261694 (“Dewey”), US PG Pub 2018/0175184 (“Then”), US PG Pub 2014/0175515 (“Then’515”) and US PG Pub 2013/0279145 (“Then’145”) are examples of relevant references in the art. The references disclose various embodiments for a stacked nanowire transistor having either polarization layers or graded compositions for the nanowires. It’s common in the art to form graded layers to assist in lattice matching and/or stressing the channel wires. However, the references do not disclose, or suggest, the arrangement claimed by Applicant and it is not apparent to modify the nanowires in a manner as detailed by Applicant. A search of other, relevant references does not show Applicant’s invention to be anticipated or obvious. Claims 2-11, 13-16, and 18-20 depend on one of Claims 1, 12 or 17 and are allowable for at least the reasons above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818